DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS
Applicant should note that the large number of references in the attached IDS have been considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 9 and 13 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the word substantially cannot be determined from the claim language or the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 9, 20, 22, 24, 26, 50, 54, 55 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalev et al. US 2008/0200861.
Regarding claims 1, 9, 24, 55 and 58:  Shalev discloses a pulse generator (RF pulses can be delivered, therefore the RF generator of Shalev is considered to be a pulsed RF generator, paragraphs 0226, 0147); an applicator tip 240/340 (figures 17-20) having a plurality of electrodes 150A-150D (figures 17-20) in a pattern (see figures 17-20 the electrodes are in a pattern of 4 within a circle) of electrodes, wherein the applicator tip is configured to be removably coupled to a 202 handpiece (figures 17-19 and paragraphs, the electrode assembly is also disclosed as quick release in paragraphs 0179 and 187) and to apply energy from the pulse generator to the electrodes and wherein the pattern of electrodes is configured to rotate (the electrodes rotate via the motor 122, paragraphs 0206-0208, 0226 and 0233) relative to the handpiece to which the applicator tip is coupled; and a controller (paragraph 0233, the circuit is considered to be the controller) configured to at least partially, control operation of the pulse generator to apply a first portion of pulses to a treatment region of tissue through the electrodes with the pattern of electrodes contacting the region in a first orientation, and apply a second portion of pulses to the region with a pattern in a second orientation that is rotated relative to the first region (the electrodes rotate via the motor 122, paragraphs 0206-0208, 0226 and 0233).   Specifically regarding claims 9 and 24, Shalev clearly discloses treating multiple regions via rotation of the electrodes around the region, the remainder of the claim language is considered to be functional language and does not alter the structure of the claimed invention. The claims are directed to functional/intended use recitations, as discussed.  Applicant is reminded that it makes no difference if the devices of the prior art are used in a different way since a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use. In this instance, the prior art is capable of meeting the claimed intended use recitations since the device comprises all of the device limitations as discussed above.
Regarding claim 3:  Shalev discloses that the second orientation is rotated between 40-100 degrees relative to the first orientation (the electrode carrying member 240/340 in figures 19-20 rotates a full 360 degrees which clearly meets this limitation, see paragraphs 0203-208, 0226 and 0233).
Regarding claim 4:  Shalev discloses that the second orientation is rotated about a midline through the plurality of electrodes (as is seen in figure 9, 11 and 13 the electrodes are around a center point on the assembly). 
Regarding claims 5-6:  Shalev discloses a motor 122 (figures 17-20) which is a mechanism which causes the rotation of the electrodes in the pattern. 
Regarding claim 7:  Shalev discloses that the mechanism (i.e. motor) comprises one or more mechanisms operable to cause removal of the electrodes from the region (The motor 122 is attached to the handpiece via the base plate 270, the operator can certainly lift the electrodes from the skin via the handpiece and baseplate attachment to the motor), the operator can also rotate the tip and bring the electrodes back in to contact with the skin of the patient. 
Regarding claims 20 and 26: Shalev discloses that the degree or amount of rotation from the first to second orientation is user selected, the user also selects how long to hold the button therefore the duration is user selected as well (paragraph 0230, the user presses the on/off button and therefore the amount of time the device rotates is user selected).
Regarding claim 22: Shalev discloses that the second portion of pulsed electrical treatment is applied via the same electrodes as the first (all electrodes are always energized, paragraph 0230). 
Regarding claim 50: Shalev discloses that the electrode pattern rotates relative to the handpiece (paragraph 0218).
Regarding claim 54: Shalev discloses an actuator 204 (figure 17) which causes rotation when manually activated (paragraph 0230). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. US 2008/0200861 in view of Hermes et al. US 2016/0317216.
Regarding claim 8: Shalev discloses the claimed invention however Shalev does not specifically disclose performance by a robot.   Hermes however teaches of a similar device, surgical forceps, in which a robotic system is used (abstract).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shalev to include a robotic system, as taught by Hermes, in order to reduce the complexity of the system (abstract Hermes). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. US 2008/0200861 in view of Deem et al. US 2007/0060989.
Regarding claim 15:  Shalev discloses the claimed invention however Shalev does not specifically disclose the pulse duration equal to or less than 1 microsecond and the peak field strength of 1 kV/cm (1000 V/cm).  Deem however teaches of a similar device in which the pulse duration is  one nanosecond to one second and the field strength is 50-10,000 V/cm.  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shalev to include pulse duration equal to or less than 1 microsecond and the peak field strength of 1 kV/cm (1000 V/cm), as taught by Deem, in order to treat skin irregularities (abstract of Deem). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. US 2008/0200861 in view of Eckhouse et al. US 2012/0191085.
Regarding claim 16:  Shalev discloses the claimed invention however Shalev does not specifically disclose treatment of 30%-70% duration, considered to be duty cycle.  Eckhouse however teaches of a duty cycle of 5-100% (paragraph 0091). It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shalev to include a duty cycle between 30-70% as taught by Eckhouse, in order to remove hair. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shalev et al. US 2008/0200861 in view of Bonutti et al. US 2017/0112577.
Regarding claim 18:  Shalev discloses the claimed invention however Shalev does not specifically disclose a navigation interface for imaging data.  Bonutti however teaches of a system and method for navigation and visualization (title and abstract) for surgical procedures (paragraph 0017).  Bonutti discloses that tissue including skin (paragraph 0017) to be treated which includes the use of an imaging device (paragraph 0024).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Shalev to include a visualization system, as taught by Bonutti, in order to visualize the intended site (abstract). 

Allowable Subject Matter
Claim 57 is allowed.
Claims 2, 11-14, 23, 51-53 and 56 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
A detailed reasons for allowance will be provided once the claim rejections have been addressed.   Specifically regarding claim 57:  the prior art fails to disclose or render obvious all of the limitations of claim 57 in combination with a subset of stationary needles and a subset of movable needles disposed between the stationary needles. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792